EXHIBIT 10.4 PATENT ASSIGNMENT AGREEMENT THIS PATENT ASSIGNMENT AGREEMENT (the “Agreement”) is made and is effective as of September 15, 2011 (the “Effective Date”), by and between UNIGENE LABORATORIES, INC., a Delaware corporation having a place of business at 110 Little Falls Road, Fairfield, NJ 07004 (hereinafter referred to as “Company”) and KIERAN MURPHY, LLC, having its office at 100 West Road, Suite 300, Towson, MD 21210 (hereinafter referred to as “Murphy”). RECITALS WHEREAS, Company and Murphy entered into an Exclusive License Agreement (hereinafter the “Exclusive License Agreement”) and a Consulting Agreement (hereinafter the “Consulting Agreement”) on November 30, 2006; and whereas both the Exclusive License Agreement and the Consulting Agreement have been terminated according to the provisions of those agreements by letters dated September 15, 2011, and thus Company has no responsibility for any patents or patent applications under these agreements; WHEREAS, Company desires to assign irrevocably the entirety of its ownership interest in the Company Patent Rights (as defined below) and Murphy desires to acquire such ownership interest in the Company Patent Rights. NOW THEREFORE, the parties hereto agree as follows: 1.DEFINITIONS 1.1.“Affiliate” means, with respect to any Person, any other Person which directly or indirectly controls, is controlled by or is under common control with such Person. Control shall mean the right to control, or actual control of, management of such other entity, whether by ownership of more than fifty percent (50%) of the voting securities, by agreement or otherwise. 1.2.“Confidential Information” shall mean all proprietary and confidential business or technical information, or data owned by a party and disclosed by that party to the other party pursuant to this Agreement including, without limitation, manufacturing, marketing, financial, personnel, scientific and other business information and plans, all other tangible and intangible information and know-how relating to the Invention and the material terms of this Agreement, whether in oral, written, graphic or electronic form. 1.3.“Effective Date” means the date so identified in the first paragraph on the first page of this Agreement. 1.4.“First Commercial Sale” means the first sale of a Covered Product (as defined herein) to a third party by Murphy or its Affiliate or a licensee or sublicensee. 1.5.“Covered Product” means any product, service, process, or procedure that is covered by a Valid Claim (as defined herein) in Company Patent Rights or whose discovery, development, registration, manufacture, use, or sale would constitute an infringement of any Valid Claim within Company Patent Rights. 1.6.“Company Patent Rights” means the patents and patent applications listed on Exhibit A attached hereto including, U.S. Patent Applications currently filed, and U.S. Patents issuing on any of the above mentioned applications, and PCT and foreign patents and patent applications corresponding to all of the foregoing in which Company has an ownership interest, including any reissues, renewals, extensions (including governmental equivalents thereto), substitutions, continuations, and divisions thereof. 1.7.“Net Sales” means the total of the gross consideration due for Covered Products made, used, leased, transferred, distributed, sold or otherwise disposed of directly by Murphy and its Affiliates, less the sum of the following actual and customary deductions included on the invoice and actually paid: (a) cash, trade, or quantity discounts; (b) amounts repaid or credited to customers on account of rejections or returns; (c) sales or use taxes imposed upon particular sales; (d) import/export duties and other governmental charges; and (e) other transportation charges including insurance charges. In the event Murphy or any of its Affiliates makes a transfer of a Covered Product to a third party for other than monetary consideration or for less than fair market value, such transfer shall be considered a sale hereunder to be calculated at a fair market value for accounting and royalty purposes. A Covered Product shall be deemed made, used, leased, transferred, sold or otherwise disposed of at any time Murphy or any of its Affiliates invoices for such Covered Product. 1.8.“Person” means any individual, corporation, partnership, association, joint-stock company, trust, unincorporated organization or government or political subdivision thereof. 1.10.“Territory” means any country where there are Company Patent Rights. 1.11.“Valid Claim” means a claim of an issued, unexpired Company Patent Right that has not lapsed or become abandoned and that has not been declared or rendered invalid by reissue, disclaimer or an unreversed or unappealable decision or judgment rendered by a court or other governmental agency of competent jurisdiction. Valid Claim shall also mean a claim of an application pending not longer than five (5) years after its earliest filing date. 2.ASSIGNMENT 2.1.Assignment. Subject to the limitations set forth in this Agreement, Company irrevocably transfers and assigns to Murphy on the Effective Date all of its right, title and interest in and to the Company Patent Rights that Company has as of the Effective Date.Murphy shall be solely responsible for all actions and all costs whatsoever, including taxes, attorney's fees and patent office fees in any jurisdiction associated with the perfection of Murphy’s right, title, and interest in and to each patent and patent application included in the Company Patent Rights, provided however, upon Murphy’s written request, Company shall execute all documents and instruments, and shall do all lawful acts, in each case as may be reasonably necessary and at Murphy’s expense, to perfect Murphy’s right, title, and interest in and to the Company Patent Rights.Company hereby appoints Murphy as its duly authorized agent, representative, and attorney to execute, file, and deliver any such documents and instruments on behalf of Company as may be necessary for the purpose of this giving effect to this agreement and to perfect Murphy’s right, title and interest in and to the Company Patent Rights.Company represents and warrants that it has not pledged, sub-licensed, assigned or otherwise granted or conveyed any right or interest (“potential encumbrances”) in the Company Patent Rights (except as disclosed in Exhibit B) and shall have obtained the release and discharge of any and all potential encumbrances prior to the Effective Date of this Agreement.Company shall provide satisfactory evidence of such to Murphy and if applicable shall register any such release or discharge with the USPTO and any other applicable patent office prior to execution of this Agreement. Without limiting the generality of the foregoing, Company shall obtain the release of any and all security interest or conveyance purportedly granted to Victory Park Management, LLC. 3.PAYMENTS 3.1.License, Sublicense or Transfer Payment. With respect to all consideration received by Murphy from any licensee or sublicensee with respect of any Covered Product, Murphy shall pay Company during the term of this Agreement a royalty equal to forty percent (40%) of (i) annual net proceeds; and (ii) all earned royalty payments received by Murphy from any licensee or sublicensee based on Net Sales of Covered Product by licensee or sublicensee.In the event of a sale, transfer, merger, acquisition or similar transaction of Murphy or any of the Company Patent Rights, Murphy shall pay Company forty percent (40%) of all consideration received by Murphy on account of the Company Patent Rights.Murphy shall be obligated to collect all payment obligations due Company relating to the licenses, sublicenses, or transfers and summarize and deliver all reports due Company relating to the licenses, sublicenses, or transfers. 3.2Fee Payments. Murphy agrees to pay to Company a non-refundable Closing Fee of five thousand dollars ($5,000) payable to Company on the Effective Date (“Closing Fee”).Further, Murphy agrees to pay to Company a non-refundable fee of fifteen thousand dollars ($15,000) payable to Company on February 1, 2012 (“February 2012 Fee”). Additionally, Murphy agrees to pay to Company a non-refundable annual fee of five thousand dollars ($5,000) payable to Company on February 1st of each year until regulatory approval or written notice by Murphy to Company that Murphy is abandoning all Company Patent Rights (“Annual Fee”).The first Annual Fee of five thousand dollars ($5,000) shall be paid by Murphy to Company on February 1, 2013.For the avoidance of any doubt if the Annual Fee is paid on February 1st in year 5 and regulatory approval is granted on June 1st in year 5, no refund will be due to Murphy. The Closing Fee, February 2012 Fee, and the Annual Fee will not be considered as an advance payment on royalties due hereunder. 3.3.Milestone Payments. Murphy agrees to pay to Company a non-refundable payment of five hundred thousand dollars ($500,000) payable to Company upon commencement of a Phase 3 clinical trial in respect of any Covered Product.Murphy further agrees to pay to Company a non-refundable payment of one million dollars ($1,000,000) payable to Company upon first regulatory approval from any regulatory agency worldwide in respect of any Covered Product. 4.ROYALTIES 4.1.Royalties. In the event that Murphy elects to directly market and sell the Covered Product without a licensee or sublicensee, then Murphy shall pay to Company during the term of this Agreement a royalty equal to ten percent (10%) of annual Net Sales until a maximum amount of fifteen million dollars ($15,000,000) in royalties have been paid to Company.After fifteen million dollars ($15,000,000) in royalties have been paid to Company, then Murphy shall pay to Company during the term of this Agreement a royalty equal to seven and one-half percent (7 1/2%) of annual Net Sales.Sales among Murphy and its Affiliates for ultimate third party use shall be disregarded for purposes of computing royalties; royalties shall be payable only upon sales or transfers between, or uses by, unrelated third parties and shall be based on arms-length consideration. 4.2.Payments. Royalties and other amounts payable to Company pursuant to Section 4 hereof shall be paid to Company sixty (60) days after the end of each calendar quarter.Each such payment will be for unpaid royalties and other payments that accrued within or prior to Murphy’s most recently completed calendar quarter. 4.3Method of Payment. All amounts due Company shall be payable in United States Dollars. When Covered Products are sold for monies other than United States Dollars, the earned royalties will first be determined in the foreign currency of the country in which such Covered Products were sold and then converted into equivalent United States Dollars. The exchange rate will be the United States Dollar buying rate quoted in the Wall Street Journal on the last day of the reporting period. 4.4.Taxes. Murphy shall be responsible for any and all taxes, fees, or other charges imposed by the government of any country outside the United States on the remittance of royalty income for sales occurring in any such country. Murphy shall also be responsible for all bank transfer charges. 5.DILIGENCE 5.1.Obligations. Murphy, upon execution of this Agreement, shall use commercially reasonable efforts to develop and license or sublicense the Covered Products. 5.2.Standards. Murphy shall be entitled to exercise prudent and reasonable business judgment in meeting its diligence obligations in this Article 5. 6.PROGRESS AND ROYALTY REPORTS 6.1.Progress Report. Beginning twelve (12) months after the Effective Date, and annually thereafter, Murphy shall submit to Company a progress report covering Murphy’s and its licensee’s or sublicensee’s activities related to the development and testing of all Covered Products and the obtaining of the governmental approvals necessary for marketing. 6.2.First Commercial Sale. Murphy shall report to Company in its immediately subsequent progress and royalty report the date of First Commercial Sale of each Covered Product in each country. 6.3. Royalty and Other Payments Report. Upon the earlier of (i) the execution of a U.S. or worldwide license or sublicense for a Covered Product, or (ii) the First Commercial Sale of a Covered Product anywhere in the world, Murphy will make quarterly royalty and other payment reports to Company. Each such report will cover Murphy’s most recently completed calendar quarter and will show (a) the units, gross sales and Net Sales of each type of Covered Product sold by Murphy, licensee or sublicensee; (b) the royalties and other amounts, in U.S. dollars, payable hereunder; (c) the method used to calculate the royalty and other amounts; (d) the exchange rates used, if any. 6.4. No Sales. If no sales of Covered Products have been made during any reporting period, and no fees are due, a statement to this effect shall be made by Murphy. 7.BOOKS AND RECORDS 7.1.Right to Audit. Murphy shall keep full and accurate books and records in sufficient detail so that all amounts due and payable to Company hereunder can be properly calculated. Such books and records shall be preserved for at least three (3) years from the date of the entry to which they pertain and shall be open to an annual audit by an independent certified public accountant for the term of this Agreement and one (1) year thereafter. Murphy shall keep and maintain books and records of licensing revenues and Net Sales, as applicable. Such records shall be open to inspection at any reasonable time during business hours not more often than once each calendar year within three (3) years after the period to which such records relate by an independent Certified Public Accountant selected by Company, to whom Murphy has no reasonable objection, who shall have the right to examine the books and records kept pursuant to this Agreement and report findings of said examination of records to Company but only insofar as it is necessary to evidence any mistake or impropriety on the part of Murphy. Said public accountant shall treat as confidential and shall not disclose to Company any information other than information to which Company is entitled pursuant to any provision of this Agreement. In the event that such inspection determines that the licensing revenues or Net Sales were understated by more than five percent (5%) by Murphy, such party shall bear the cost of the audit. In all other events, the fees and expenses of such audit shall be borne by Company and if the Net Sales are found to be overstated, Company shall promptly refund the difference to Murphy. 8.TERM OF THE AGREEMENT 8.1. Term. Unless otherwise terminated by operation of law or by acts of the parties in accordance with the provisions of this Agreement, this Agreement shall be in force from the Effective Date and shall remain in effect in each country of the Territory until the expiration of the last-to-expire patent included in the Company Patent Rights in such country. 8.2.Survival. Any expiration or termination of this Agreement shall not affect the rights and obligations set forth in the following Articles: Article 7 Books and Records Article 11 Disposition of Covered Products and Informationon hand upon Termination Article 12 Use of Names, Trademarks Article 16
